DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/22 has been entered.
Specification
The abstract of the disclosure is objected to because it does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  
A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of independent claims 1, 2 and 3 has been amended to recite “wherein the feedwater…is produced water.”  Although produced water is disclosed as a component of the feedwater, the specification does not explicitly disclose and/or support with sufficient specificity wherein the feedwater is produced water, i.e., produced water alone, as would be provided for by the current claim language of “is produced water.”  It is additionally noted, the specification suggests the addition of at least make up water to the produced water, and, therefore, such would be in direct contrast to wherein the feedwater “is produced water” as instantly claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, along with claim 19 dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “wherein the feedwater is produced water” and also recites “wherein the feedwater…includes bitumen mining process pond water.”  It is unclear as to how the feedwater can be positively recited in closed language as being one particular thing, i.e., produced water, but then also include an additional element of bitumen mining process pond water.  Clarification is required.  The Examiner notes, use of the term “is” suggests closed language similar to that which is imparted by the phrase “consisting of,” and therefore, if the feedwater is intended to “consist of” produced water, it is unclear as to how other elements can be included therein.
Claims 8, 9, 18 and 19 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the noted claims recites wherein the “feedwater includes produced water and makeup water.”  Independent claims 1, 2 and 3, upon which each of claims 8, 9, 18 and 19 depend, however, have each been amended to recite wherein the feedwater “is produced water.”  Based on the closed language of is produced water, it is unclear as to how the feedwater can then include an additional component therein, i.e., the make up water that is further provided for in claims 8, 9, 18 and 19.  Clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 18 and 19 are each rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of the noted claims recites wherein the “feedwater includes produced water and makeup water.”  Independent claims 1, 2 and 3, upon which each of claims 8, 9, 18 and 19 depend, however, have each been amended to recite wherein the feedwater “is produced water.”  As such, it appears Applicant may be attempting to broaden that which is claimed in the independent claims through each of claims 8, 9, 18 and 19, i.e., initially limit the feedwater to only produced water and then broaden the feedwater components to further include make up water therewith, thereby failing to further limit that which is claimed in each of independent claims 1, 2 and 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donald et al. (US 2015/0275637 – cited previously).
With respect to independent claim 1, Donald et al. discloses a system, comprising: 
a hydrocarbon production site 15 (Fig. 6); and 
a direct contact steam generator (DCSG) 14 system, wherein:
the DCSG system is configured to generate steam and supply the steam to an oil recovery process ([0087]);
the DCSG system resides at the hydrocarbon production site 15 ([0081]; [0085]-[0086]); and
the DCSG system includes a DCSG boiler to which feedwater is provided, the feedwater being treated and supplied to the DCSG system from a central processing facility (CPF) 27 ([0081]; [0085]-[0087]) located at a distance from the hydrocarbon production site ([0086], wherein the CPF is located several kilometers from the hydrocarbon recovery site), wherein the feedwater provided to the DCSG boiler is produced water, produced by the CPF ([0095], wherein produced water included within a produced hydrocarbon mixture is conveyed to the CPF and treated thereat to provide a portion of feedwater that is sent back to the remove hydrocarbon facility; the water is considered to be produced water produced by the CPF since 1, it is water that is produced from the formation and then reused and 2, produced water is defined in the claim as produced water produced by the CPF, and the CPF produced this water source that is then used, thereby providing for feedwater that is produced water as claimed; note [0089], wherein feedwater is disclosed to consist of makeup water). 
	With regard to the distance of the CPF from the DCSG system, Donald discloses wherein the CPF is located at a distance which is typically located several kilometers from the remote hydrocarbon recovery facilities/DCSG system ([0086]).  Although silent to several kilometers as encompassing 10 to 100 miles away from the hydrocarbon production site, since the reference clearly suggests the ability to position the CPF at a distance from the DCSG system, one having ordinary skill in the art would recognize the optimal distance for such positioning as based on environmental conditions and design matters encountered at a particular site since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to establish the criticality of the distance of the CPF to the DCSG system, as exemplified by the instant disclosure’s suggestion of the distance being 10-100 miles, less than 10 miles or further than 100 miles from the oil production site in [0015], and, as such, there is no evidence that such a distance is critical.  Since the CPF of Donald is disclosed as located at a distance that includes several kilometers, the determination of the optimal distance for a given hydrocarbon production facility would be achievable through routine experimentation in the art based on environmental conditions and design constraints thereat.
With respect to dependent claim 4, Donald et al. discloses wherein the CPF 27 is configured to service a quantity of wells and pads (Fig. 1, where several wells are distributed amongst 3 well pads; Fig. 7).  Although silent to such as “owned by a plurality of producers or operating entities,” since Donald et al. suggests the distribution of pads at several remote hydrocarbon recovery facilities 15, it would have been an obvious matter of choice and design for such to be owned by more than one producer or single operating entity as based on the remote hydrocarbon facilities within range of the CPF and owners thereof.  Additionally, a recitation of the intended use of the claimed invention, i.e., for the well pads to be owned by a plurality of producers/entities, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the remote hydrocarbon recovery facilities of Donald et al. are distributed over an area that is remote from the CPF and as such can be owned as claimed.
With respect to dependent claim 5, Donald et al. discloses wherein the CPF 27 is separated from the individual remote hydrocarbon recovery facilities 15 (Fig. 1; Fig. 6, Fig. 7).  Although silent to wherein such a CPF is not operated by a producer but instead is operated by a group selling the CPF services to a producer or plurality of producers, it would have been an obvious matter of choice and design to one having ordinary skill in the art to consider selling the CPF services to a producer or plurality if producers as based on the location of the CPF facility in comparison to the hydrocarbon recovery facilities as well as any economic factors considered with respect to the needs of a producer within the area with regard to the use of steam at a nearby facility.  Additionally, a recitation of the intended use of the claimed invention, i.e., for the CPF to be operated by a group selling the CPF services to a producer or multiple producers, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the remote hydrocarbon recovery facilities of Donald et al. are distributed over an area that is separate from the CPF and as such the CPF could indeed by operated by a group selling the services thereof.
With respect to dependent claim 6, Donald et al. discloses wherein at least a portion of the DCSG boiler feedwater is taken from a free water knockout 44 ([0031]; [0091]; [0093], wherein the produced water 32 is from the FWKO).
With respect to dependent claim 7, Donald et al. discloses wherein at least a portion of the DCSG boiler feedwater is taken from a skim tank disposed downstream of a free water knockout ([0033]; [0094]; [0096], wherein a skim tank is disclosed as located downstream from the FWKO).
With respect to dependent claim 8, Donald et al. wherein the DCSG boiler feedwater includes produced water and makeup water ([0093], wherein the produced water 32 is from the FWKO and can include contaminants; [0095], wherein make up water can include treated water).
With respect to dependent claim 10, Donald et al. discloses wherein the hydrocarbon production site includes at least one of a well, a pad, and a series of pads ([0085]-[0086] wherein well and at least one well pad are disclosed).
With respect to dependent claim 11, Donald et al. discloses wherein the DCSG system is located a particular distance from the hydrocarbon production site, wherein the distance is in a range from zero to two miles ([0086], wherein the steam generator is disclosed as “in proximity” to the well pad and “in proximity” is defined as a separation within about 200 meters, which falls within the instantly claimed range of 0 to 2 miles).
Claims 2, 9, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donald et al..
With respect to independent claim 2, Donald et al. discloses a system comprising:
a hydrocarbon production site 15 (Fig. 1 and 2); and 
a direct contact steam generator 14 (DCSG) system, wherein:
the DCSG system is configured to generate steam and supply the steam to an oil recovery process ([0087]);
the DCSG system resides at the hydrocarbon production site ([0081]; [0085]-[0086]); and
the DCSG system includes a DCSG boiler 14 to which feedwater 32 is provided, the feedwater being treated and supplied to the DCSG system at a location 28 located in proximity to the hydrocarbon production site 15 ([0081]; [0085]-[0087]; [0088], the produced water component can be used as feedwater for the DFSG), wherein the feedwater provided to the DCSG boiler is produced water, produced at the location ([0088]-[0089], wherein little makeup water is required when the SAGD operation reaches a continuous regime). 
	With regard to the distance of the feedwater treatment and the hydrocarbon site, Donald discloses wherein the water-hydrocarbon separation unit is present at each remote hydrocarbon facility ([0084]), wherein the remote hydrocarbon facility is defined as a facility that is located in a geographical area and includes at least one well pad with corresponding SAGD well pairs, at least one steam generator and at least one water-hydrocarbon separator, wherein the water-hydrocarbon separator is installed in proximity to the well pad; in proximity is further defined to mean that the steam generator and water-hydrocarbon separator are located within about 200 meters of the well pads ([0086]).  As such, the feedwater is considered to be treated at a location located within 10 miles of the hydrocarbon production site.  With regard to the extent of the range not explicitly provided for by Donald, one having ordinary skill in the art would recognize the optimal distance for such positioning as based on environmental conditions and design matters encountered at a particular site since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to establish the criticality of the distance of the location to the DCSG system, as exemplified by the instant disclosure’s suggestion of the distance being 10-100 miles, less than 10 miles or further than 100 miles from the oil production site in [0015], and, as such, there is no evidence that such a distance is critical.  Since the location of Donald is disclosed as falling within a portion of the range instantly claimed, the determination of the optimal distance for a given hydrocarbon production facility would be achievable through routine experimentation in the art based on environmental conditions and design constraints.
With respect to dependent claims 9 and 18, Donald et al. wherein the DCSG boiler feedwater includes produced water and makeup water ([0093], wherein the produced water 32 is from the FWKO and can include contaminants; [0095], wherein make up water can include treated water).
With respect to dependent claims 12 and 14, Donald et al. discloses wherein: the system includes a remote central processing facility (CPF) 27; and wherein the CPF 27 is configured to service a quantity of wells and pads (Fig. 1, where several wells are distributed amongst 3 well pads).  Although silent to such as “owned by a plurality of producers or operating entities,” since Donald et al. suggests the distribution of pads at several remote hydrocarbon recovery facilities 15, it would have been an obvious matter of choice and design for such to be owned by a plurality of producers or operating entities as based on the remote hydrocarbon facilities within range of the CPF and owners thereof.  Additionally, a recitation of the intended use of the claimed invention, i.e., for the well pads to be owned by a plurality of producers or operating entities, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the remote hydrocarbon recovery facilities of Donald et al. are distributed over an area that is remote from the CPF and as such can be owned by more than one producer/operating entity.
With respect to dependent claim 13, Donald et al. discloses wherein: the system includes a remote central processing facility (CPF) 27; and wherein the CPF 27 is separated from the individual remote hydrocarbon recovery facilities 15 (Fig. 1).  Although silent to wherein such a CPF is not operated by a producer, but instead operated by a plurality of producers or operating entities, it would have been an obvious matter of choice and design to one having ordinary skill in the art to consider selling the CPF services to a plurality of producers or operating entities as based on the location of the CPF facility in comparison to the hydrocarbon recovery facilities as well as any economic factors considered with respect to the needs of a producer within the area with regard to the use of steam at a nearby facility.  Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the remote hydrocarbon recovery facilities of Donald et al. are distributed over an area that is separate from the CPF and as such the CPF could indeed by operated by a plurality of producers or operating entities.
With respect to dependent claim 15, Donald et al. discloses wherein the CPF 27 is separated from the individual remote hydrocarbon recovery facilities 15 (Fig. 1).  Although silent to wherein such a CPF is not operated by a producer but instead is operated by a group selling the CPF services to a producer or plurality of producers, it would have been an obvious matter of choice and design to one having ordinary skill in the art to consider selling the CPF services to a producer or plurality of producers as based on the location of the CPF facility in comparison to the hydrocarbon recovery facilities as well as any economic factors considered with respect to the needs of a producer within the area with regard to the use of steam at a nearby facility.  Additionally, a recitation of the intended use of the claimed invention, i.e., for the CPF to be operated by a group selling the CPF services to a producer or plurality of producers, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the remote hydrocarbon recovery facilities of Donald et al. are distributed over an area that is separate from the CPF and as such the CPF could indeed by operated by a group selling the services thereof.
With respect to dependent claim 16, Donald et al. discloses wherein at least a portion of the DCSG boiler feedwater is taken from a free water knockout 44 ([0031]; [0091]; [0093], wherein the produced water 32 is from the FWKO).
With respect to dependent claim 17, Donald et al. discloses wherein at least a portion of the DCSG boiler feedwater is taken from a skim tank disposed downstream of a free water knockout ([0033]; [0094]; [0096], wherein a skim tank is disclosed as located downstream from the FWKO).
With respect to dependent claim 20, Donald et al. discloses wherein the hydrocarbon production site includes at least one of a well, a pad, and a series of pads ([0085]-[0086] wherein well and at least one well pad are disclosed).
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donald et al. in view of Betzer Tsilevich (US 2012/0000642 – cited previously).
With respect to independent claim 3, Donald et al. discloses a system comprising:
a hydrocarbon production site 15 (Fig. 2); and 
a direct contact steam generator 14 (DCSG) system, wherein:
the DCSG system is configured to generate steam and supply the steam to an oil recovery process ([0087]);
the DCSG system resides at the hydrocarbon production site 15 ([0081]; [0085]-[0086]); and
the DCGS system includes a DCSG boiler to which feedwater is provided, the feedwater being treated and supplied to the DCSG system at a location 28 in proximity to the hydrocarbon production site 15, wherein the feedwater 32 is produced water, produced at the location 28, and wherein the feedwater provided to the DCSG boiled includes make up water 40 ([0085]-[0089]).
With regard to the distance of the feedwater treatment and the hydrocarbon site, Donald discloses wherein the water-hydrocarbon separation unit is present at each remote hydrocarbon facility ([0084]), wherein the remote hydrocarbon facility is defined as a facility that is located in a geographical area and includes at least one well pad with corresponding SAGD well pairs, at least one steam generator and at least one water-hydrocarbon separator, wherein the water-hydrocarbon separator is installed in proximity to the well pad; in proximity is further defined to mean that the steam generator and water-hydrocarbon separator are located within about 200 meters of the well pads ([0086]).  As such, the feedwater is considered to be treated at a location located within 10 miles of the hydrocarbon production site.  With regard to the extent of the range not explicitly provided for by Donald, one having ordinary skill in the art would recognize the optimal distance for such positioning as based on environmental conditions and design matters encountered at a particular site since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to establish the criticality of the distance of the location to the DCSG system, as exemplified by the instant disclosure’s suggestion of the distance being 10-100 miles, less than 10 miles or further than 100 miles from the oil production site in [0015], and, as such, there is no evidence that such a distance is critical.  Since the location of Donald is disclosed as falling within a portion of the range instantly claimed, the determination of the optimal distance for a given hydrocarbon production facility would be achievable through routine experimentation in the art based on environmental conditions and design constraints.
	Donald et al. discloses wherein make up feedwater is added to the DCSG boiler, as noted above; although silent to the inclusion of bitumen mining process pond water therein, Donald et al. does disclose wherein the water-hydrocarbon separator provides for separation of heavier hydrocarbons such as bitumen at high temperatures and pressures ([0097]).  Since the reference additionally discloses wherein the produced water from the FWKO contains a certain amount of hydrocarbons and is still used as feedwater ([0094]), it would have been an obvious matter of choice and design to one having ordinary skill in the art to provide for the inclusion of bitumen mining process pond water as a portion of the feedwater since Donald et al. suggests the production of bitumen at the hydrocarbon recovery facilities by noting the required separation thereof from the produced fluids and further, wherein the inclusion of hydrocarbons, i.e., bitumen, may be present in the feedwater, and as such, one having ordinary skill in the art would recognize bitumen mining process pond water as a suitable feed water source capable of use with the system.  Additionally, Betzer Tsilevich suggests water fed to a direct contact steam generator used for oil recovery to include produced water separated from a produced oil emulsion and/or low quality water salvaged from industrial plants such as refineries and tailings from oilsands mine (abstract; [0025]; [0097]).  As such, it would have been obvious to one having ordinary skill in the art to try bitumen mining process pond water as a component of the make-up feedwater since such is a known alternative to be used in place of or with water from a produced oil emulsion used in a direct contact steam generator for production of steam for use in oil recovery.  The Examiner notes, the instant specification discloses pond water from a bitumen mining operation (i.e., tailings) as a component of the make-up feedwater in [0021]; as such, Applicant’s amended limitation to require the feedwater “include” bitumen mining process pond water is interpreted to encompass the presence of pond water in the make-up feed water.
 With respect to dependent claim 19, Donald et al. wherein the DCSG boiler feedwater includes produced water and makeup water ([0093], wherein the produced water 32 is from the FWKO and can include contaminants; [0095], wherein make up water can include treated water).
Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 12 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant’s arguments, with respect to the rejections of claim 1 and its dependents as unpatentable over Donald in view of ‘642 have been fully considered.
The Examiner notes, the rejection with respect to ‘642 has been withdrawn based on Applicant’s deletion of “bitumen mining process pond water.”
Applicant notes Fig. 2 of Donald and asserts Donald teaches that produced water is generated at the hydrocarbon recovery facility 15 and not the central processing facility 27, and, therefore, Donald does not teach or suggests the feedwater as “produced water produced by the CPF” as recited in claim 1.
Upon further consideration of the reference, a new rejection has been made with respect to claim 1 in view of Donald, as set forth above; the Examiner notes, feedwater used for the DCSG in Donald in Figure 6 is indeed produced water, produced by the CPF, and, as such, a rejection has been set forth above with respect thereto.
Applicant’s arguments, with respect to the rejections of claim 2 and its dependents as unpatentable over Donald in view of ‘642 have been fully considered.
The Examiner notes, the rejection with respect to ‘642 has been withdrawn based on Applicant’s deletion of “bitumen mining process pond water.”
Applicant notes Fig. 2 of Donald and asserts Donald teaches that produced water is generated at the hydrocarbon recovery facility 15 and not the central processing facility 27, and, therefore, Donald does not teach or suggests the feedwater “is produced water, produced at the location” as recited in claim 2.
The Examiner notes, “the location” instantly claimed is not specific to the CPF; the claim requires the location as within 10 miles of the production site and where the feedwater is treated.  Donald discloses treating the produced water in a water-hydrocarbon separator, i.e., a location within 10 miles of the hydrocarbon production site, and, as such, suggests the system as instantly claimed with respect to claim 2.  
Applicant’s arguments, with respect to the rejections of claim 3 and its dependents as unpatentable over Donald in view of ‘642 have been fully considered.
Applicant notes Fig. 2 of Donald and asserts Donald teaches that produced water is generated at the hydrocarbon recovery facility 15 and not the central processing facility 27, and, therefore, Donald does not teach or suggests the feedwater “is produced water, produced at the location” as recited in claim 3.
The Examiner notes, “the location” instantly claimed is not specific to the CPF; the claim requires the location as within 10 miles of the production site and where the feedwater is treated.  Donald discloses treating the produced water in a water-hydrocarbon separator, i.e., a location within 10 miles of the hydrocarbon production site, and, as such, suggests the system as instantly claimed with respect to claim 3.  
The Examiner acknowledges Applicant’s comments with respect to the double patenting rejections set forth in the previous office action.  The Examiner notes, however, the rejections are maintained herein as the claims cited above are substantial duplicates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL08/16/22